— Stein, J.
When this case was previously before this Court, we, among other things, withheld decision and remitted the matter to County Court to ascertain the merits of defendant’s speedy trial claims in the first instance (People v Lee, 66 AD3d 1116 [2009]). The facts surrounding this matter are set out in detail in that decision and will not be repeated here.
Upon remittal, defendant agreed to withdraw and waive his speedy trial claims and his right to a hearing on that issue. In consideration therefor, County Court (McGinty, J.) resentenced defendant to a prison term of 5V2 years, in addition to one year of postrelease supervision, payment of a surcharge and a crime victim fee. As a result of defendant’s waiver, his speedy trial claims are no longer before us.
Peters, J.P, Spain and Rose, JJ., concur. Ordered that the judgment is affirmed.